DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  In virtue of the communication filed on 08/14/2020 claims 1-14 are pending in the present application, claims 1, 5, 8, 12 being independent. The Present Application claims Foreign Priority to KR10-2019-010068 with a Filing date of 08/16/2019 (certified copy of which has been received). 
Election/Restrictions

In virtue of the communication filed on 08/14/2020 claims 1-14 are pending in the present application, claims 1, 5, 8, 12 being independent. In a telephonic interview setting forth the restriction (see attached interview summary) the Applicant elected Group I (Claims 1-4, 8-11) over the phone without traverse. 
Due to an undue burden imposed by the distinct aspects of the inventions in the groups presented below the Examiner presents the restriction for the different groups of inventions which the applicant may pursue individually, through divisional applications. The Examiner initiated an interview with MICHAEL RODRIGUEZ (Reg. No. 60,236) wherein the Examiner set forth the restriction requirement, the Applicant's representative elected over the phone Group I without traverse (as set forth below). The Examiner sets forth the restriction below for Applicant election. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-4, 8-11: a method and user equipment  for “establishing a PDU session as an always-on PDU session for URLLC”  including “transmitting, to a session management function (SMF), a protocol data unit (PDU) session  claims also being distinct and not overlapping (Group I: transmitting, to a session management function (SMF), a protocol data unit Group II: transmitting, to a session management function (SMF), a request for a quality of service (QoS) flow without an always-on protocol data unit (PDU) session indication information element (IE); receiving, from the SMF, a PDU session modification command message based on whether a PDU session associated with the QoS flow is a PDU session for ultra-reliable low latency communication (URLLC); and modifying the PDU session associated with the QoS flow as an always-on PDU session for URLLC). Therefore, each of the groups are drawn to different and distinct inventions reflected in the limitations noted above, such differences require the examiner to employ different search strategies to search for the limitation of group I from those required for any of the other groups, for example, group I requires searches directed to transmitting, to a session management function (SMF), a protocol data unit (PDU) session establishment request message; receiving, from the SMF, a PDU session establishment accept message based on whether a PDU session to be established is a PDU session for ultra-reliable low latency communication (URLLC); and establishing a PDU session as an always-on PDU session for URLLC which are not reflected in the limitations of group II, as group II is directed to transmitting, to a session management function (SMF), a request for a quality of  classified in H04W28/0268) and are clearly distinguished by distinctly requiring employing starkly different search queries to arrive at the separate inventions.
Group II.	Claims 5-7, 12-14 a method and user equipment for “modifying the PDU session associated with the QoS flow as an always-on PDU session for URLLC)” including “transmitting, to a session management function (SMF), a request for a quality of service (QoS) flow without an always-on protocol data unit (PDU) session indication information element (IE); receiving, from the SMF, a PDU session modification command message based on whether a PDU session associated with the QoS flow is a PDU session for ultra-reliable low latency communication (URLLC),” which sets forth starkly distinct functions that require a different searches and classifications with respect to the limitations of the claims of Group I, which place an undue burden on the Examiner. The inventions  claims also being distinct and not overlapping (Group I: transmitting, to a session management function (SMF), a protocol data unit (PDU) session establishment request message; receiving, from the SMF, a PDU session establishment accept message based on whether a PDU session to be established is a PDU session for ultra-reliable low latency communication (URLLC); and establishing a PDU session as an always-on PDU session for URLLC ; Group II: transmitting, to a session management function (SMF), a request for a quality of service (QoS) flow without an always-on protocol data unit (PDU) session indication information  drawn to different and distinct inventions reflected in the limitations noted above, such differences require the examiner to employ different search strategies to search for the limitation of group I from those required for any of the other groups, for example, group I requires searches directed to transmitting, to a session management function (SMF), a protocol data unit (PDU) session establishment request message; receiving, from the SMF, a PDU session establishment accept message based on whether a PDU session to be established is a PDU session for ultra-reliable low latency communication (URLLC); and establishing a PDU session as an always-on PDU session for URLLC which are not reflected in the limitations of group II, as group II is directed to transmitting, to a session management function (SMF), a request for a quality of service (QoS) flow without an always-on protocol data unit (PDU) session indication information element (IE); receiving, from the SMF, a PDU session modification command message based on whether a PDU session associated with the QoS flow is a PDU session for ultra-reliable low latency communication (URLLC); and modifying the PDU session associated with the QoS flow as an always-on PDU session for URLLC, which are not reflected in group I. As group II is distinguished from the all the other groups by being directed to  classified in H04W76/10) and are clearly distinguished by distinctly requiring employing starkly different search queries to arrive at the separate inventions.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) wherein the invention of group I require searches in H04W28/0263 (which is distinct from the invention of Group II classified in H04W28/0268); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification ONLY when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. Otherwise the broadest reasonable interpretation prohibits importing limitations from the specification in to the claims. 
Claim Objections






Claim 4 is objected to because of the following informalities:  the claim contains the limitation “comprises is performed based on whether the PDU session establishment accept message includes an always-on PDU session” wherein the claim should contain ‘comprises’ or ‘is performed’ but not both, as the grammatical construction is confusing as currently set forth.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20200214054 to Qiao et al et al (hereinafter d1) in view of NPL document ‘Non-Access-Stratum (NAS) protocol for 5G System (5GS)” 3GPPTS24.501 V16.1.6, 14 June2019 (hereinafter d2, cited by Applicant in IDS of 12/23/2020, copy of which submitted by Applicant and made of record).
Regarding claim 1, as to the limitation “A method for operating a user equipment (UE) in a wireless communication system, the method comprising:”d1 teaches techniques in the field of endeavor of wireless communication, , wherein the techniques are applied to a system (see 
as to the limitation “transmitting, to a session management function (SMF), a protocol data unit (PDU) session establishment request message; receiving, from the SMF, a PDU session establishment accept message based on whether a PDU session to be established is a PDU session for ultra-reliable low latency communication (URLLC); and establishing a PDU session as an always-on PDU session for URLLC” d1 discloses establishing an Always-on PDU session (see d1 para. 0042) by a UE initiating a PDU session with a PDU session establishment request message indicating a request for an always on PDU session (see d1 para. 0251) to the SMF (via AMF) (see d1 para. 0253), wherein it is determined to establish an always on PUD session (see d1 para. 0256-0257) for URLLC (see d1 para. 0263-0264) wherein the SMF sends to the UE a session granted indication  and the session is established (see d1 para. 0271-0272); However, d1 does not appear to explicitly disclose a session establishment accept message. Attention is directed to D2 which discloses techniques in the field of endeavor of wireless communication with application to  sessions establishment request messaging (see d2 section 6.4.1.2) including indicating a session type with an information element (IE) (see d2 section 6.4.1.2) additionally including indicating a request for an always one PDU session (see d2 section 6.4.1.2 page 302) sent from a UE to a SMF (see d2 Fig. 6.4.1.2.1, page 304), a PDU session establishment accept message (see d2 Fig. 6.4.1.2.1, page 305) for an always on PDU session (see d2 section 6.4.1.3 
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a session establishment accept message as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing a standardized mechanism for UE-requested PDU session establishment procedure to establish always on PDU sessions (see d2 page 307, Fig. 6.4.1.2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of predictable establishment of always on PDU session by using a standardized mechanism for UE-requested PDU session establishment procedure to establish always on PDU sessions, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 

Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of an always on IE as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing a standardized mechanism for UE-requested PDU session establishment procedure to establish always on PDU sessions (see d2 page 307, Fig. 6.4.1.2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of predictable establishment of always on PDU session by using a standardized mechanism for UE-requested PDU session establishment procedure to establish always on PDU sessions, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also 
Regarding claim 3, as to the limitation “The method of claim 1, when the PDU session establishment request message does not include an always- on PDU session requested information element (IE), the PDU session establishment accept message does not include an always-on PDU session indication information element (IE)” d1 in view of d2 disclose claim 1 as set forth above, d1 in view of d2 also disclose that the IE for an always on PDU session is conditionally included (see d2 page 309, section 6.4.1.3). 
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of and IE for an always on PDU session is conditionally included as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing a standardized mechanism for UE-requested PDU session establishment procedure to establish always on PDU sessions (see d2 page 307, Fig. 6.4.1.2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of predictable 
Regarding claim 4, as to the limitation “The method of claim 1, wherein establishing a PDU session as an always-on PDU session for the URLLC comprises is performed based on whether the PDU session establishment accept message includes an always-on PDU session indication information element (IE)” d1 in view of d2 discloses claim 1 as set forth above, d1 in view of d2 also disclose always on PDU session establishment based on always on IE in accept message (see d2 page. 309).
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of and IE for an always on PDU session is conditionally included as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing a standardized mechanism for UE-requested PDU session establishment procedure to establish always on PDU sessions (see d2 page 307, Fig. 6.4.1.2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the 
Regarding claim 8, as to the limitation “A user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor operably coupled with the transceiver, and configured to:”d1 teaches techniques in the field of endeavor of wireless communication, , wherein the techniques are applied to a system (see d1 Fig. 3) including a wireless device/UE (see d1 Fig. 3 element 100) and includes such elements as memory,  processor connected to the memory (see d1 Fig. 3 element 326), wherein the memory stores instructions executed by the processor which control execution of method steps contained in the instructions (see d1 para. 0392);
as to the limitation “transmit, to a session management function (SMF), a protocol data unit (PDU) session establishment request message; receive, from the SMF, a PDU session establishment accept message based on whether a PDU session to be established is a PDU session for ultra-reliable low latency communication (URLLC); and establish a PDU session as an 
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of a session establishment accept message as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing a standardized mechanism for UE-requested PDU session establishment procedure to establish always on PDU sessions (see d2 
Regarding claim 9, as to the limitation “The UE of claim 8, when the PDU session establishment request message includes an always-on PDU session requested information element (IE), the PDU session establishment accept message includes an always-on PDU session indication information element (IE) based on the PDU session to be established is a PDU session for URLLC” d1 in view of d2 disclose claim 8 as set forth above, d1 in view of d2 also disclose used of and always on IE (see d2 page 307), wherein such is applied to URLLC (see d1 para. 0263). 
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of an always on IE as disclosed by 
Regarding claim 10, as to the limitation “The UE of claim 8, when the PDU session establishment request message does not include an always- on PDU session requested information element (IE), the PDU session establishment accept message does not include an always-on PDU session indication information element (IE)” d1 in view of d2 disclose claim 8 as set forth above, d1 in view of d2 also disclose that the IE for an always on PDU session is conditionally included (see d2 page 309, section 6.4.1.3). 

Regarding claim 11, as to the limitation “The UE of claim 8, wherein the at least one processor is configured to establish a PDU session as an always-on PDU session for the URLLC based on whether the PDU session establishment accept message includes an always-on PDU 
Wherein it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication to incorporate the details of and IE for an always on PDU session is conditionally included as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including any one of: providing a standardized mechanism for UE-requested PDU session establishment procedure to establish always on PDU sessions (see d2 page 307, Fig. 6.4.1.2.1), as is suggested by d2, as well as a plurality of benefits disclosed or evident from the disclosure of d2.  D2 is related to d1 in the same field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, to yield a predictable result of predictable establishment of always on PDU session by using a standardized mechanism for UE-requested PDU session establishment procedure to establish always on PDU sessions, without undue experimentation, and without changing the function thereof wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.

Conclusion
Applicant must review each of the references used in the rejections of record in their entirety, as well as all the noted art below in their entirety prior to presenting amendments and specifically not how any amendment distinguishes over the art noted below as well as the art in the rejections of record. Any response arguing the rejections of the Examiner must address every cited section noted by the Examiner explicitly addressing how each recitation fails to meet the limitation. Any response that fails to address every noted and cited section with reference to a limitation will be considered an incomplete response.
The Examiner makes note of additional art in order to provide the Applicant with the best view of the art of record. Any future Amendment/Argument should also address the art found in the section as well as all art cited by the Examiner in the PTO-892 with specific arguments of how the Amendment distinguishes over each and every art provided the Applicant in this action as well as the PTO-892.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210153286 A1 to PARK; Sangmin et al. discloses controlling a protocol data unit (PDU) session and a device therefor in a wireless communication system are disclosed. More specifically, a method for a session management function (SMF) to control a PDU session for low latency service in the wireless communication system includes receiving a request message related to the PDU session from a user equipment (UE), determining whether the request message related to the PDU session is a request for low latency service, and sending the UE a 
US 20200113002 A1 to Huang-Fu; Chien-Chun discloses always-on PDU session in mobile communications are described. A processor of an apparatus implemented as a user equipment (UE) establishes a protocol data unit (PDU) session between a modem of the apparatus and a network node of a wireless network in response to a trigger by an application executed on the processor. The processor forwards a query from the application to the modem for an indication provided by the network node on whether the established PDU session is an always-on PDU session. The processor then receives the indication provided by the network node from the modem.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643